Citation Nr: 0413056	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-26 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from June 1997 to August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

Review of the claims folder indicates that the veteran is 
claiming service connection for post-traumatic stress 
disorder (PTSD).  This claim is referred to the RO for 
appropriate action.   


REMAND

A remand is required for compliance with VA's duty to notify 
and assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

The Veterans Claims Assistance Act of 2000 (VCAA) 
significantly expanded VA's duty to notify and assist.  VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  VA also has a 
duty to inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; about the information and evidence that VA will seek 
to provide; about the information and evidence the claimant 
is expected to provide; and to request or tell the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003).  Further, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

In his Appeal To Board Of Veterans' Appeals, the veteran 
indicated that the evidence of record was incomplete as there 
were additional mental health records from the Department of 
Corrections which had not been considered.  Review of the 
veteran's claims folder reveals that records from the 
Department of Corrections dated from September 2000 to 
December 2001 have been considered.  On remand, the veteran 
should be contacted asked to specify which additional records 
are outstanding and an effort should be made to obtain any 
identified records.

Additionally, in a Statement In Support Of Claim dated in 
October 2003, the veteran indicated that he had at least five 
mental health workers confirmed to him that the diagnosis of 
antisocial personality disorder suggested by a VA physician 
was made in error.  The veteran, however, did not identify 
the mental health workers, nor did he provide any medical 
evidence to support his assertion.  As such, on remand, the 
veteran should be contacted and asked to identify the mental 
health workers to which he referred, and an effort should be 
made to obtain any available records from those identified.  
It also appears that the veteran was treated at Norfolk 
Psychiatric Institute when he was 12 years old.  These 
records should be obtained on remand, as well.

Finally, review of the veteran's service medical records 
shows that during his period of active service, he was given 
an assessment of suicidal gesture, personality disorder, not 
otherwise specified, with antisocial and borderline features, 
and major depression.  VA examination in January 2002 shows 
only a diagnosis of an antisocial personality disorder.  
Progress notes from the Department of Corrections dated in 
2000 and 2001 show diagnoses of an anxiety disorder, not 
otherwise specified, and an adjustment disorder.  In light of 
the various diagnoses, the veteran should be afforded another 
VA psychiatric examination to reconcile the conflicting 
medical evidence of record.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management  Center (AMC) in Washington, D.C. for the 
following actions:

1.  Provide the appellant appropriate 
notice under the VCAA.  Such notice 
should (1) inform him about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform him about the 
information and evidence that VA will 
seek to obtain on his behalf; (3) inform 
him about the information or evidence 
that he is expected to provide; and (4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claim.

2.  Request that the veteran identify all 
medical care providers, both non-VA and 
VA, who have treated him for his 
psychiatric disorder since his separation 
from service.  The veteran should 
specifically identify the dates for 
treatment at the Department of 
Corrections which he claims had not been 
considered.  He should also be asked to 
identify the five mental health workers 
that confirmed to him that the diagnosis 
of an antisocial personality disorder 
suggested by a VA physician was made in 
error.  Make arrangements to obtain these 
records of treatment.

3.  Make arrangements to obtain the 
veteran's treatment records from the 
Norfolk Psychiatric Institute where he 
was treated when he was 12 years old.

4.  After the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims folder, 
schedule the veteran for a VA examination 
by a psychiatrist.  Send the claims 
folder and a copy of this remand to the 
doctor for review.  Ask the doctor to 
state in the report if the claims folder 
was reviewed.  All necessary tests, 
including psychological testing if 
indicated, should be conducted and all 
clinical findings reported in detail.

The doctor is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any psychiatric 
disorder found to be present.  The doctor 
should reconcile the diagnoses of record 
and state whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disorder had its 
onset during active service or is related 
to any in-service disease or injury.   

The doctor must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Ensure that all 
notification and development required by 
the VCAA has been completed.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002) 
and 38 C.F.R. § 3.159 (2003).

6.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




